Case 4:18-cr-00085-LGW-CLR Document 32 Filed 01/21/21 Page 1 of 3


                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By CAsbell at 9:41 am, Jan 21, 2021
Case 4:18-cr-00085-LGW-CLR Document 32 Filed 01/21/21 Page 2 of 3
Case 4:18-cr-00085-LGW-CLR Document 32 Filed 01/21/21 Page 3 of 3
